Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the premilinary amendment filed 2/9/22 crossed in the mail with the nonfinal office action mailed 2/14/22, therefore the office action mailed 2/14/22 has been withdrawn and the following office action is made.
Claim Interpretation
It is noted that claim 6 recites “An instep belt used in a footwear” has been treated as argued as positively claiming and reciting a combination of an instep belt with footwear and the details as defined in the claims.  If applicant does not intend to claim the combination the preamble should be changed to “An instep belt for use in a footwear”.
It is noted that claim 6 recites “An outer sole used in a footwear” has been treated as argued as positively claiming and reciting a combination of an outer sole with footwear and the details as defined in the claims.  .  If applicant does not intend to claim the combination the preamble should be changed to “An outer sole for use in a footwear”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (2013/0255106) in view of Garza (2010/0170113).
     Cho shows footwear comprising:
 An outer sole (100) including a first hook-and-loop fastener (500) entirely attached to only an upper surface (see at 110 figure 1) opposite to a base surface that is a ground contacting surface;
an inner sole (300) including a second hook-and-loop fastener (500, see figure 3) attached to a lower surface and configured to join to the first hook-and-loop fastener attached to the upper surface of the outer sole (see figure 3); and
an upper part (200),
wherein the upper surface is a recessed part (shown at 110 in figure 1) that is circumferentially surrounded by an outer edge part (120) formed by a topmost part of the outer sole,
wherein an entire surface of the topmost part of the outer sole is completely exposed (see marked up drawing below)
wherein a height of the upper surface from the base surface is smaller than a
 	height of the topmost part from the base surface (see figure 1) substantially as claimed except for the exact upper part (200) and the means for attaching the upper part to the innersole and outer sole.  Garza teaches a means for attaching an upper part to an inner sole and outer sole by providing an instep belt (15) with short side end parts with “third” and “fourth” hook and loop fasteners (as shown in figures 44, 45, and 47) directly attached thereto and “fifth” and “sixth” hook and loop fasteners (as shown in figure 44, 45, and 47 and it is noted that the hook and loop fasteners are on the top and bottom surface of the belt as shown in figure 45 and on both ends as is inherent to allow the strap to be detachably attached) and teaches extending a first hook and loop fastener (shown at 24) over the entire top surface of an outer sole (10) and a second hook and loop fastener (shown at 26) over the entire bottom surface of the inner sole (12).  It would have been obvious to extend the first and second fasteners as taught by Garza and to provide the instep belt with third, fourth, fifth, and sixth hook and loop fasteners as taught by Garza in the footwear of Cho to provide a quick and easy means for attaching the upper part to the inner sole and outersole.
     It is noted that the hook and loop fasteners of Garza are on the top and bottom surfaces of the belt (as shown in figure 45) and on both ends (as is inherent to allow the strap to be detachably attached).
     In reference to claims 4 and 5, Garza teaches in figures 7-9 to provide a thong with attachment means thereon (at 29 and 30) and an inner sole with a hole (at 27).  Garza teaches providing hook and loop fasteners (see figures 45 and 47).  It would have been obvious to provide a thong and hole as taught by Garza in figures 7-9 and to use hook and loop fasteners as taught by Garza in figures 45 and 47) in the footwear of Cho as modified above to provide a different style of footwear, i.e. a thong type.

    PNG
    media_image1.png
    441
    842
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments filed 1/20/22, with respect to the rejection(s) of claim(s) 1 and 4-7 under Garza have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732